       Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 1 of 34 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


MELVYN KLEIN, Derivatively on Behalf of
ONESPAN INC.,

                Plaintiff,

v.                                                  Case No.:

MARC D. BORODITSKY, MICHAEL P.
CULLINANE, JOHN N. FOX, JR.,
NAUREEN HASSAN, JEAN K. HOLLEY,
T. KENDALL “KEN” HUNT, MARIANNE
JOHNSON, MATTHEW MOOG, MARC
ZENNER, SCOTT M. CLEMENTS, AND
MARK S. HOYT,

                Defendants,

and,

ONESPAN INC.,

                Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

        Plaintiff Melvyn Klein (“Plaintiff”), by and through his undersigned counsel, derivatively on

behalf of Nominal Defendant OneSpan, Inc. (“OneSpan” or the “Company”), submits this Verified

Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations are based upon his

personal knowledge as to himself and his own acts, and upon information and belief, developed from

the investigation and analysis by Plaintiff’s counsel, including a review of publicly available

information, including filings by OneSpan with the U.S. Securities and Exchange Commission

(“SEC”), press releases, news reports, analyst reports, investor conference transcripts, publicly

available filings in lawsuits, and matters of public record.
      Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 2 of 34 PageID #:2




                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action brought in the right, and for the benefit, of the

Company against certain of its officers and directors seeking to remedy Defendants’ (as defined

below) breach of fiduciary duties and unjust enrichment that occurred from May 9, 2018 through the

present (the “Relevant Period”) and which caused substantial harm to the Company.

       2.      The Company was founded in 1991 and is headquartered in Chicago, Illinois. The

Company was formerly known as VASCO Data Security International, Inc. and changed its name to

OneSpan Inc. in May 2018.

       3.      The Company, together with its subsidiaries, designs, develops, and markets digital

solutions for identity, security, and business productivity worldwide.

       4.      Throughout the Relevant Period, materially false and misleading statements were

made regarding the Company’s business, operational and compliance policies. Defendants made

false and/or misleading statements and/or failed to disclose that: (1) the Company had inadequate

disclosure controls and procedures, and internal control over financial reporting; (2) as a result, the

Company overstated its revenue relating to certain contracts with customers involving software

licenses in its financial statements spread out over the quarters from the first quarter of 2018 to the

first quarter of 2020; (3) as a result, it was foreseeably likely that the Company would eventually

have to delay one or more scheduled earnings releases, conference calls, and/or financial filings with

the SEC; (4) the Company downplayed the negative impacts of errors in its financial statements; (5)

all the foregoing, once revealed, was foreseeably likely to have a material negative impact on the

Company’s financial results and reputation; and (6) as a result, the Company’s public statements

were materially false and misleading at all relevant times.




                                                  2
       Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 3 of 34 PageID #:3




        5.     On August 4, 2020, the Company postponed its second quarter 2020 earnings release

and conference call by one week, attributing the delay to prior-period revenue recognition problems

relating to certain software license contracts spread out over the quarters from the first quarter of

2018 to the first quarter of 2020. The Company further stated that “[t]he net contract assets that

originated from a portion of these contracts in prior periods were not properly accounted for in

subsequent periods, which caused overstatements of revenue.”

        6.     On this news, the Company’s common share price fell $0.46 per share, or 1.40%, to

close at $32.50 per share on August 4, 2020.

        7.     On August 11, 2020, the Company disclosed that it would not timely file its quarterly

report for the quarter ended June 30, 2020 with the SEC; reported that same quarter year-over-year

revenues had declined; and withdrew its full year 2020 earnings guidance, which the Company had

affirmed one quarter earlier.

        8.     On this news, the Company’s common share price fell $12.36 per share, or 39.62%,

to close at $18.84 per share on August 12, 2020.

                                         JURISDICTION

        9.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 10(b) of the Exchange Act, 15. U.S.C. §

78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), and raise a federal question

pertaining to the claims made in the Securities Class Action 1 based on violations of the Exchange

Act.




1
 As used herein, the Securities Class Action refers to Almendariz v. OneSpan, Inc., et al., No., 1:20-
cv-04906 (N.D. Ill.).




                                                  3
      Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 4 of 34 PageID #:4




       10.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. § 1367(a). This derivative action is not a collusive action to confer jurisdiction on a court

of the United States that it would not otherwise have.

       11.     Venue is proper in this Court because the Company is located at 121 West Wacker

Drive, Suite 2050, Chicago, Illinois 60601.

                                          THE PARTIES

Plaintiff

       12.        Plaintiff Melvyn Klein is a current shareholder of the Company common stock.

Plaintiff has continuously held the Company common stock at all relevant times. Plaintiff will fairly

and adequately represent the interests of the shareholders in enforcing the rights of the corporation.

Nominal Defendant

       13.     Nominal Defendant OneSpan is a Delaware corporation with principal executive

offices located at 121 West Wacker Drive, Suite 2050, Chicago, Illinois 60601.

Director Defendants

       14.        Defendant Marc D. Boroditsky (“Boroditsky”) has been a director since June

2019. Defendant Boroditsky is a member of the Audit Committee, Compensation Committee and

Corporate Governance and Nominating Committee.

       15.        Defendant Michael P. Cullinane (“Cullinane”) has been a director since April

1998. Defendant Cullinane is the Chairman of the Company’s Audit Committee and a member of

the Company’s Compensation Committee and Corporate Governance and Nominating Committee.

       16.     Defendant John N. Fox, Jr. (“Fox”) has been a director since April 2005. Defendant

Fox is Chairman of the Board of Directors (the “Board”), Chairman of the Company’s




                                                  4
      Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 5 of 34 PageID #:5




Compensation Committee and is a member of the Audit Committee and Corporate Governance and

Nominating Committee.

       17.    Defendant Naureen Hassan (“Hassan”) has been a director since March 2020.

Defendant Hassan is a member of the Audit Committee, Compensation Committee and Corporate

Governance and Nominating Committee.

       18.    Defendant Jean K. Holley (“Holley”) has been a director since August 2006.

Defendant Holley is Chair of the Corporate Governance and Nominating Committee and a member

of the Audit Committee and Compensation Committee.

       19.    Defendant T. Kendall Hunt (“Hunt”) is the Founder and former Chief Executive

Officer (“CEO”) and Chairman of the Board. Defendant Hunt served as Chairman of the Board

from 1997 until 2018. Defendant Hunt was the Company’s CEO from 1997 through 1999 and again

from 2002 to 2017. Defendant Hunt owns 6,558,589 shares of Company stock or 16.3% of the

outstanding shares.

       20.       Defendant Marianne Johnson (“Johnson”) has been a director since March 2020.

Defendant Johnson is a member of the Audit Committee, Compensation Committee and Corporate

Governance and Nominating Committee.

       21.       Defendant Matthew Moog (“Moog”) has been a director since December 2012.

Defendant Moog is a member of the Audit Committee, Compensation Committee and Corporate

Governance and Nominating Committee.

       22.       Defendant Marc Zenner (“Zenner”) has been a director since June 2019.

Defendant Zenner is a member of the Audit Committee, Compensation Committee and Corporate

Governance and Nominating Committee.




                                             5
      Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 6 of 34 PageID #:6




       23.        Defendants Boroditsky, Cullinane, Fox, Hassan, Holley, Hunt, Johnson, Moog and

Zenner are herein referred to as “Director Defendants.”

Officer Defendants

       24.        Defendant Scott Clements (“Clements”) has served as the Company’s CEO at all

relevant times.

       25.        Defendant Mark S. Hoyt (“Hoyt”) has served as the Company’s Chief Financial

Officer (“CFO”) at all relevant times.

       26.        The Director Defendants and Defendants Clements and Hoyt are collectively referred

to herein as “Defendants”.

                         CODE OF BUSINESS CONDUCT AND ETHICS

       27.        As members of the Board, the Director Defendants were held to the highest standards

of honesty and integrity and charged with overseeing the Company’s business practices and policies

and assuring the integrity of its financial and business records.

       CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       28.        In committing the wrongful acts alleged herein, Defendants have pursued, or joined in

the pursuit of, a common course of conduct, and have acted in concert with and conspired with one

another in furtherance of their wrongdoing. Defendants caused the Company to conceal the true

facts as alleged herein. Defendants further aided and abetted and/or assisted each other in breaching

their respective duties.

       29.        The purpose and effect of the conspiracy, common enterprise, and/or common course

of conduct was, among other things, to: (i) facilitate and disguise Defendants’ violations of law,

including breaches of fiduciary duty and unjust enrichment; (ii) to conceal adverse information




                                                    6
        Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 7 of 34 PageID #:7




concerning the Company’s operations, financial condition, competitors, future business prospects

and internal controls; and (iii) to artificially inflate the Company’s stock price.

         30.   Defendants accomplished their conspiracy, common enterprise, and/or common

course of conduct by failing to maintain adequate internal controls and by causing the Company

purposefully or recklessly to conceal material facts, fail to correct such misrepresentations, and

violate applicable laws. Because the actions described herein occurred under the authority of the

Board, each of the Defendants were a direct, necessary, and substantial participant in the conspiracy,

common enterprise, and/or common course of conduct complained of herein.

         31.   Each of the Defendants aided and abetted and rendered substantial assistance in the

wrongs complained of herein. In taking such actions to substantially assist the commission of the

wrongdoing complained of herein, each of the Defendants acted with actual or constructive

knowledge of the primary wrongdoing, substantially assisted the accomplishment of that

wrongdoing, and was or should have been aware of his or her overall contribution to and furtherance

of the wrongdoing.

         32.   At all times relevant hereto, each of the Defendants was the agent of each of the other

and of the Company and was at all times acting within the course and scope of such agency.

                   THE COMPANY’S AUDIT COMMITTEE CHARTER

         33.   The Board has constituted and established an Audit Committee with authority,

responsibility, and specific duties as described in this Audit Committee Charter (the “Charter”). The

Audit Committee shall review and reassess the adequacy of the Charter annually and recommend

any proposed changes to the Board for approval. The Audit Committee Charter states in relevant

part:




                                                  7
Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 8 of 34 PageID #:8




 Authorities and Responsibilities of the Audit Committee

 To fulfill its responsibilities and duties the Committee shall:

 A.     Review of Financial Reports/Releases

 1.     Review and discuss with the Company’s management and its registered
        public accounting firm each of the Company’s annual audited and
        quarterly financial statements, including, (a) in the case of the annual
        audited financial statements, the report of the public accounting firm, (b)
        in the case of the quarterly financial statements, the results of the public
        accounting firm’s review thereof, and (c) in all cases, related financial
        disclosures (e.g., Managements Discussion and Analysis of Financial
        Condition and Results of Operations) that are included in reports to be filed
        with the SEC, prior to such reports being filed. Discussions with
        management and the Company’s registered public accounting firm shall
        include all items that are required to be communicated by the registered
        public accounting firm under the then applicable Statements on Auditing
        Standards, including but not limited to:

        •      Significant financial reporting issues and judgments made in
               connection with the preparation of the Company’s financial
               statements;

        •      Restrictions on the scope of the registered public accounting firm’s
               activities;

        •      Issues related to access to information requested by the registered
               public accounting firm;

        •      All critical accounting policies and practices used in the preparation of
               the reports;

        •      Alternative treatments of financial information within generally
               accepted accounting principles that have been discussed by
               management and the registered public accounting firm, ramifications
               of the use of such alternative treatments, and the treatment preferred
               by the registered public accounting firm;

        •      The registered public accounting firm’s judgments about the quality
               and appropriateness of the Company’s accounting principles;

        •      Reasonableness of significant estimates made by management;

        •      Significant changes in accounting principles, practices, judgments or
               estimates;



                                          8
      Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 9 of 34 PageID #:9




               •       Clarity and adequacy of disclosures;

               •       Any potentially illegal acts or instances of fraud noted during the
                       review or audit; and

               •       Significant disagreements between management and the registered
                       public accounting firm.

       2.      Determine whether it will recommend to the Board that the Company’s
               annual audited financial statements be included in the Company’s Annual
               Report on Form 10-K.

       3.      Prepare a report in accordance with the SEC’s rules and regulations for
               inclusion in the Company’s annual proxy statement.

       4.      Review and discuss with the Company’s management and its registered
               public accounting firm the Company’s quarterly and annual earnings press
               releases, including the use of any “pro forma,” “adjusted” or other non-
               GAAP information, prior to the issuance of the release to the public.

       5.      Review and discuss with the Company’s management the release of any
               financial or other related data that may provide guidance to analysts, rating
               agencies and others. Such discussion may be done generally (consisting of
               discussing the types of information to be disclosed and the types of
               presentations to be made). [Emphasis added].

                      THE FALSE AND MISLEADING STATEMENTS

       34.     On May 8, 2018, the Company issued a press release reporting its financial and

operating results for the first quarter of 2018 (the “1Q18 Press Release”). The 1Q18 Press Release

reported that “[r]evenue for the first quarter of 2018 increased 8% to $45.4 million from $42.0

million in the first quarter of 2017,” and that software licenses revenue was $16.003 million for the

quarter.

       35.     The 1Q18 Press Release also quoted Defendant Clements who stated that the

Company “reported record non-hardware revenue in the first quarter with strong contributions from

software licenses and subscriptions”; that this “success was underscored by the doubling of [the

Company’s] mobile security software and an increase of nearly 50% in [the Company’s] e-signature



                                                 9
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 10 of 34 PageID #:10




solutions”; and that “[s]trong software and services revenue combined with expected Q1 declines in

hardware revenue contributed to a higher gross profit margin.”

       36.     On May 9, 2018, the Company filed a quarterly report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended March 31, 2018 (the

“1Q18 10-Q”). The 1Q18 10-Q affirmed the Company’s revenue results reported in the 1Q18 Press

Release, including the figure reported for software licenses revenue.

       37.     With respect to how the Company accounts for license revenue, the 1Q18 10-Q

represented that “[r]evenue from the sale of software licensing is recorded upon the latter of when

the customer receives the ability to access the software or when they are legally allowed to use the

software”; that “[n]o significant obligations or contingencies exist with regard to delivery, customer

acceptance or rights of return at the time revenue is recognized”; that “[c]ustomer payments

normally correspond with delivery for perpetual licenses”; that, “[f]or term licenses, payments are

either on installment or in advance”; that the Company “ha[s] determined that, consistent with [their]

conclusion under prior revenue recognition rules, [they] act as the principal with respect to the

satisfaction of the related performance obligation and record the corresponding revenue on a gross

basis from these transactions”; and that “[t]he fees paid to the third parties are recognized as a

component of cost of sales when the revenue is recognized.”

       38.     With respect to how the Company recognized revenue following the Company’s

adoption of Accounting Standards Update No. 2014-09 “Revenue from Contracts with Customers”

(FASB Accounting Standards Codification (ASC) Topic 606, or “Topic 606”), the 1Q18 10-Q stated

that the Company “determine[s] revenue recognition through . . . [i]dentification of the contract, or

contracts, with a customer,” “[i]dentification of the performance obligations in the contract,”

“[d]etermination of the transaction price,” “[a]llocation of the transaction price to the performance




                                                 10
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 11 of 34 PageID #:11




obligations in the contract,” and “[r]ecognition of revenue when, or as, [they] satisfy a performance

obligation”; that “[r]evenues are recognized when control of the promised goods or services is

transferred to [the Company’s] customers, in an amount that reflects the consideration [the

Company] expect[s] to be entitled to in exchange for those products or services, which excludes any

sales incentives and amounts collected on behalf of third parties”; that “[t]axes assessed by a

governmental authority that are both imposed on and concurrent with a specific revenue-producing

transaction, that are collected by the Company from a customer, are excluded from revenue”; and

that “[s]hipping and handling costs associated with outbound freight after control over a product has

transferred to a customer are accounted for as a fulfillment cost and are in [sic] included in cost of

revenues.”

       39.     With respect to the Company’s disclosure controls and procedures, the 1Q18 10-Q

represented that the Company’s “management, with the participation of [the Company’s] Chief

Executive Officer and Chief Financial Officer . . . conducted an evaluation of the effectiveness of

[the Company’s] disclosure controls and procedures . . . as of the end of the period covered by this

Quarterly Report on Form 10-Q”; that “[d]isclosure controls and procedures include, without

limitation, controls and procedures designed to ensure . . . the information required to be disclosed

by [the Company] in [its] reports that [the Company] file[s] or submit[s] under the Exchange Act is

recorded, processed, summarized and reported within the time periods specified in the [SEC]’s rules

and forms,” as well as that “information required to be disclosed by [the Company] in [their] reports

that [they] file or submit under the Exchange Act is accumulated and communicated to [the

Company’s] management, including [the] principal executive and principal financial officers, or

persons performing similar functions, as appropriate to allow timely decisions regarding required




                                                 11
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 12 of 34 PageID #:12




disclosure”; and that the Company’s “disclosure controls and procedures are designed to provide

reasonable assurance of achieving their objectives.”

       40.     With respect to changes in internal controls, if any, that occurred during the quarter

covered by the 1Q18 10-Q, the 1Q18 10-Q stated that, “[e]ffective January 1, 2018, [the Company]

adopted Accounting Standards Codification 606 (‘ASC 606’), ‘Revenue from Contracts with

Customers’”; that “[c]hanges were made to the relevant business processes and the related control

activities in order to monitor and maintain appropriate controls over financial reporting”; that

“[t]hese included the development of new entity-wide policies based on the five step model provided

in the revenue recognition standard, new training, ongoing contract review requirements, and

gathering of information provided for disclosures”; and that, “[o]ther than the changes noted above,

there were no changes in [the Company’s] internal control over financial reporting during the quarter

ended March 31, 2018 that have materially affected, or are reasonably likely to materially affect, [the

Company’s] internal control over financial reporting.”

       41.     Further, the 1Q18 10-Q contained generic, boilerplate representations regarding the

risks inherent in “all control systems.”       The 1Q18 10-Q represented that the Company’s

“management, including [its] Chief Executive Officer and Chief Financial Officer, do not expect that

[the Company’s] disclosure controls and procedures or internal control over financial reporting will

prevent all error and all fraud”; that “[a] control system, no matter how well designed and

implemented, can provide only reasonable, not absolute, assurance that the control system’s

objectives will be met”; that “the design of a control system must reflect the fact that there are

resource constraints, and the benefits of controls must be considered relative to their costs”; that,

“[b]ecause of the inherent limitations in all control systems, no evaluation of controls can provide

absolute assurance that all control issues and instances of fraud, if any, within a company are




                                                  12
     Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 13 of 34 PageID #:13




detected”; that “[t]he inherent limitations include the realities that judgments in decision-making can

be faulty, and that breakdowns can occur because of simple errors or mistakes”; that “[c]ontrols can

also be circumvented by the individual acts of some persons, by collusion of two or more people, or

by management override of the controls”; that “[t]he design of any system of controls is based in part

on certain assumptions about the likelihood of future events, and there can be no assurance that any

design will succeed in achieving its stated goals under all potential future conditions”; that

“[p]rojections of any evaluation of controls’ effectiveness to future periods are subject to risks”; that,

“[o]ver time, controls may become inadequate because of changes in conditions or deterioration in

the degree of compliance with policies or procedures”; and that, “[b]ecause of the inherent

limitations in a cost-effective control system, misstatements due to error or fraud may occur and may

not be detected.” The foregoing risk warnings were generic, catch-all provisions that were not

tailored to the Company’s actual known risks regarding the Company’s calculation of revenue for

contracts with customers involving software licenses.

        42.     On July 26, 2018, the Company issued a press release reporting its financial and

operating results for the second quarter of 2018 (the “2Q18 Press Release”). The 2Q18 Press

Release stated that “[r]evenue for the second quarter of 2018 was $49.6 million, an increase of 8%

from $45.7 million for the second quarter of 2017”; that “[r]evenue for the first six months of 2018

was $95.0 million, an increase of 8% from $87.7 million for the first six months of 2017”; and that

software licenses revenue was $10.410 million and $26.413 million for the three and six months

ended June 30, 2018, respectively.

        43.     The 2Q18 Press Release also quoted Defendant Clements who stated that “[t]he

second quarter marked a significant turning point for OneSpan™, with a global rebrand, the launch

of [the Company’s] Trusted Identity platform and the acquisition of identity verification innovator,




                                                   13
     Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 14 of 34 PageID #:14




Dealflo,” each of which that “was executed in support of [the Company’s] software focused growth

strategy”; and that, “[d]uring the quarter, [the Company] benefitted from strong growth in [inter

alia] . . . increased software licenses.”

        44.     On August 3, 2018, the Company filed a quarterly report on Form 10-Q with the

SEC, reporting the Company’s financial and operating results for the quarter ended June 30, 2018

(the “2Q18 10-Q”). The 2Q18 10-Q affirmed the Company’s revenue results reported in the 2Q18

Press Release, including the figures reported for software licenses revenue. Further, the 2Q18 10-Q

contained substantively the same statements as referenced in ¶¶ 37-39, and ¶41.

        45.     The 2Q18 10-Q also represented that “[t]here were no changes in [the Company’s]

internal control over financial reporting during the three months ended June 30, 2018 that have

materially affected, or are reasonably likely to materially affect, [the Company’s] internal control

over financial reporting.”

        46.     On October 30, 2018, the Company issued a press release reporting its financial and

operating results for the third quarter of 2018 (the “3Q18 Press Release”). the 3Q18 Press Release

reported that “[r]evenue for the third quarter of 2018 was $52.5 million, an increase of 3% from

$51.1 million for the third quarter of 2017”; that “[r]evenue for the first nine months of 2018 was

$147.5 million, an increase of 6% from $138.8 million for the first nine months of 2017”; and that

software licenses revenue was $9.826 million and $36.239 million for the three and nine months

ended September 30, 2018, respectively.

        47.     On November 2, 2018, the Company filed a quarterly report on Form 10-Q with the

SEC, reporting the Company’s financial and operating results for the quarter ended September 30,

2018 (the “3Q18 10-Q”). The 3Q18 10-Q affirmed the Company’s revenue results reported in the




                                                14
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 15 of 34 PageID #:15




3Q18 Press Release, including the figures reported for software licenses revenue. Further, the 3Q18

10-Q contained substantively the same statements as referenced in ¶¶ 37-39, and ¶ 41.

       48.     On February 19, 2019, the Company issued a press release reporting its financial and

operating results for the fourth quarter and full year of 2018 (the “4Q/FY18 Press Release”).

4Q/FY18 Press Release reported that “[r]evenue for the fourth quarter of 2018 was$64.8 million, an

increase of 19% from $54.5 million for the fourth quarter of 2017”; that “[r]evenue for the full year

2018 was $212.3 million, an increase of 10% from $193.3 million for the full year 2017”; and that

software licenses revenue was $11.178 million and $47.417 million for the three and twelve months

ended December 31, 2018, respectively.

       49.     The 4Q/FY18 Press Release also quoted Defendant Clements who stated that the

Company “had a very strong fourth quarter with revenue up 19% on solid contributions across our

portfolio of [inter alia] software,” and that “mobile security software licenses revenue grew more

than 50%.”

       50.     On March 15, 2019, the Company filed an annual report on Form 10-K with the SEC,

reporting its financial and operating results for the quarter and year ended December 31, 2018 (the

“2018 10-K”). The 2018 10-K affirmed the Company’s revenue results reported in the 4Q/FY18

Press Release, including the figures reported for software licenses revenue. Further, the 2018 10-K

contained substantively the same statements as referenced in ¶¶ 37-39, and ¶ 41. Defendants

Clements, Hoyt, Fox, Cullinane, Holley, Hunt and Moog signed the 2018 10-K.

       51.     While acknowledging that the Company’s “disclosure controls and procedures were

not effective as of December 31, 2018,” because of a “material weakness in [the Company’s]

internal control over financial reporting,” and that “the Company’s internal control over financial

reporting was not effective . . . as of December 31, 2018, due to the material weakness,” the 2018




                                                 15
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 16 of 34 PageID #:16




10-K simultaneously downplayed the impact of this deficiency by representing that “[t]hese control

deficiencies led to immaterial misstatements . . . some of which were corrected by the Company

prior to the issuance of the December 31, 2018 consolidated financial statements.”

       52.     The 2018 10-K also downplayed the future impact or occurrence of future

deficiencies by touting various remedial measures the Company had implemented to cure these

deficiencies, stating that, “[d]uring the three months ended December 31, 2018, the Company

initiated its remediation plan related to the material weakness that was identified in 2018”; that the

Company “[has] hired, and plan[s] to continue hiring, additional accounting personnel with the

requisite technical knowledge with respect to revenue recognition and internal control over financial

reporting”; that the Company “will consider use of third party resources to ensure [they] have a

sufficient complement of resources”; that the Company “[w]ill conduct an expanded training

program for [their] new and existing personnel on internal control over financial reporting and

accounting for revenue recognition”; that “[m]anagement will complete the implementation of a new

comprehensive worldwide enterprise resource planning (ERP) system, effective January 1, 2019,”

which “will improve and enhance the Company’s processes by increasing the level of automation,

which is expected improve the efficiency and effectiveness of certain financial reporting and

business processes”; that the Company “[d]esign[s], implement[s] and operate[s] effective process-

level controls throughout each of the processes in which there were ineffectively designed and

implemented controls during 2018”; that the Company “[d]esign[s] and implement[s] an effective

continuous risk assessment processes to monitor changes that could significantly impact [their]

internal control over financial reporting”; and that the Company “expect[s] remediation of the

material weakness will be completed in fiscal year 2019.”




                                                 16
     Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 17 of 34 PageID #:17




        53.        On May 7, 2019, the Company issued a press release announcing its financial and

operating results for the first quarter of 2019 (the “1Q19 Press Release”). 1Q19 Press Release

reported that “[r]evenue for the first quarter of 2019 was $47.6 million, an increase of 5% from

$45.4 million for the first quarter of 2018,” and that software licenses revenue was $7.571 million

for the quarter.

        54.        That same day, the Company filed a quarterly report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended March 31, 2019 (the

“1Q19 10-Q”). The 1Q19 10-Q affirmed the Company’s revenue results reported in the 1Q19 Press

Release, including the figure reported for software licenses revenue. Further, the 1Q19 10-Q

contained substantively the same statements as referenced in ¶¶ 37-39, and ¶41.

        55.        While acknowledging that a material weakness still existed in the Company’s

disclosure controls and procedures and internal control over financial reporting, the 1Q19 10-Q

continued to downplay this deficiency by touting the Company’s remediation plan as described in

the 2018 10-K, and by assuring investors that, “[a]dditionally, the Company concluded the

implementation of a new global enterprise resource planning (‘ERP’) system during the three months

ended March 31, 2019,” which “has replaced [OneSpan’s] existing operating and financial systems

and is designed to accurately maintain the Company’s financial records, enhance operational

functionality, and provide timely information to the Company’s management team related to the

operation of the business.”

        56.        The 1Q19 10-Q further assured investors that the Company “also implemented

internal controls to ensure [they] adequately evaluated [their] contracts and properly assessed the

impact of ASC 842 to facilitate the adoption on January 1, 2019, as well as [the Company’s] on-

going accounting.”




                                                  17
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 18 of 34 PageID #:18




        57.     On July 25, 2019, the Company issued a press release reporting its financial and

operating results for the second quarter of 2019 (the “2Q19 Press Release”). 2Q19 Press Release

reported that “[r]evenue for the second quarter of 2019 was $56.2 million, an increase of 13% from

$49.6 million for the second quarter of 2018”; that “[r]evenue for the first six months of 2019 was

$103.8 million, an increase of 9% from $95.0 million for the first six months of 2018”; and that

software licenses revenue was $11.078 million and $18.649 million for the three and six months

ended June 30, 2019, respectively.

        58.     On July 31, 2019, the Company filed a quarterly report on Form 10-Q with the SEC,

the Company’s financial and operating results for the quarter ended June 30, 2019 (the “2Q19 10-

Q”). The 2Q19 10-Q affirmed the Company’s revenue results reported in the 2Q19 Press Release,

including the figures reported for software licenses revenue. Further, the 2Q19 10-Q contained

substantively the same statements as referenced in ¶¶ 37-39, and ¶ 41.

        59.     Further, with respect to relevant accounting measures, the 2Q19 10-Q represented

that, “[e]xcept for the accounting policies related to lease accounting . . . there have been no changes

to significant accounting policies described in [2018 10-K] . . . that have had a material impact on

the Company’s condensed consolidated financial statements and related notes.”

        60.     On October 29, 2019, the Company issued a press release reporting its financial and

operating results for the third quarter of 2019 (the “3Q19 Press Release”). The 3Q19 Press Release

reported that “[r]evenue for the third quarter of 2019 was $79.7 million, an increase of 52% from

$52.5 million for the third quarter of 2018”; that “[r]evenue for the first nine months of 2019 was

$183.6 million, an increase of 24% from $147.5 million for the first nine months of 2018”; and that

software licenses revenue was $19.154 million and $37.803 million for the three and nine months

ended September 30, 2019, respectively.




                                                  18
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 19 of 34 PageID #:19




       61.     On October 30, 2019, the Company filed a quarterly report on Form 10-Q with the

SEC, reporting the Company’s financial and operating results for the quarter ended September 30,

2019 (the “3Q19 10-Q”). The 3Q19 10-Q affirmed the Company’s revenue results reported in the

3Q19 Press Release, including the figures reported for software licenses revenue. Further, the 3Q19

10-Q contained substantively the same statements as referenced in ¶¶ 37-39, and ¶ 41.

       62.     On March 3, 2020, the Company issued a press release reporting its financial and

operating results for the fourth quarter and full year of 2019 (the “4Q/FY19 Press Release”). The

4Q/F19 Press Release reported that “[r]evenue for the fourth quarter of 2019 was $71.0 million, an

increase of 10% from $64.8 million for the fourth quarter of 2018”; that “[r]evenue for the full year

2019 was $254.6 million, an increase of 20% from $212.3 million for the full year 2018”; and that

software licenses revenue was $19.365 million and $57.168 million for the three and twelve months

ended December 31, 2019, respectively.

       63.     The 4Q/FY19 Press Release also quoted Defendant Clements who stated that the

Company’s “transformation continues to yield positive results as [the Company] enjoyed an

impressive fourth quarter with [inter alia] software license revenue up 73% . . . contributing to total

software revenue growth of 63%”; that “[t]otal revenue increased 20% to $255 million, [the

Company’s] highest year ever”; and that “total software revenue grew 26%.”

       64.     On March 16, 2020, the Company filed an annual report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for quarter and year ended December 31,

2019 (the “2019 10-K”). The 2019 10-K affirmed the Company’s full year revenue results reported

in the 4Q/FY19 Press Release, including the full year figure reported for software licenses revenue.

Further, the 2019 10-K contained substantively the same statements as referenced in ¶¶ 37-39, and ¶




                                                  19
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 20 of 34 PageID #:20




41. Defendants Clements, Hoyt, Fox, Cullinane, Holley, Hunt, Moog, Zenner and Boroditsky signed

the 2019 10-K.

       65.     The 2019 10-K also represented that the Company had remediated the material

weakness in the Company’s internal control over financial reporting identified in the 2018 10-K. In

its discussion of changes of internal control over financial reporting, the 2019 10-K stated that

“[d]uring the three months ended December 31, 2019, the Company finalized its remediation plan

related to the material weakness that was disclosed in [the 2018 10-K]”; that the Company “[is]

satisfied that the material weakness in internal control over financial reporting identified as of

December 31, 2018, has been remediated”; that the Company “[h]ired additional accounting

personnel with the requisite technical knowledge with respect to revenue recognition and internal

control over financial reporting and have used third party resources to ensure we have a sufficient

complement of resources”; that the Company “[c]onducted an expanded training program for [their]

new and existing personnel on internal control over financial reporting, accounting for revenue

recognition, and other relevant accounting topics”; that the Company “[c]oncluded the

implementation of a new global enterprise resource planning (‘ERP’) system,” which “replaced [the

Company’s] previous operating and financial systems and is designed to accurately maintain the

Company’s financial records, enhance operational functionality, and provide timely information to

the Company’s management team related to the operation of the business”; that the Company

“[d]esigned, implemented and operated effective process-level controls throughout each of the

processes in which there were ineffectively designed and implemented controls as of December 31,

2018”; that the Company “[d]esigned and implemented an effective continuous risk assessment

processes to monitor changes that could significantly impact [the Company’s] internal control over

financial reporting”; and that, “[e]xcept for the changes in connection with [the Company’s]




                                                20
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 21 of 34 PageID #:21




finalization of the remediation plan discussed above, there have been no other changes in [the

Company’s] internal control over financial reporting . . . that occurred during the fourth quarter of

2019 that have materially affected, or are reasonably likely to materially affect, the Company’s

internal control over financial reporting.”

         66.   The 2019 10-K also represented that “management have concluded that the

Company’s disclosure controls and procedures are effective as of December 31, 2019,” and that

“[m]anagement’s evaluation of [the Company’s] internal control over financial reporting determined

that the Company’s internal control over financial reporting was effective . . . as of December 31,

2019.”

         67.   On May 5, 2020, the Company issued a press release reporting its financial and

operating results for the first quarter of 2020 (the “1Q20 Press Release”). The 1Q20 Press Release

reported that “[r]evenue for the first quarter of 2020 was $56.5 million, an increase of 19% from

$47.6 million for the first quarter of 2019,” and that software licenses revenue was $18.522 million

for the quarter. The 1Q20 Press Release also provided full year 2020 financial guidance of

“[r]evenue in the range of $255 million to $265 million” and “[a]djusted EBITDA in the range of

$24 million to $28 million.”

         68.   On May 7, 2020, the Company filed a quarterly report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended March 31, 2020 (the

“1Q20 10-Q”). The 1Q20 10-Q affirmed the Company’s revenue results reported in the 1Q20 Press

Release, including the figure reported for software licenses revenue. Further, the 1Q20 10-Q

contained substantively the same statements as referenced in ¶¶ 37-39, and ¶ 41.

         69.   In addition, with respect to relevant accounting measures, the 1Q20 10-Q represented

that “[e]xcept for certain changes which resulted from the adoption of ASU 2016-13, there have




                                                 21
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 22 of 34 PageID #:22




been no changes to the significant accounting policies described in the [2019 10-K] that have had a

material impact on the Company’s condensed consolidated financial statements and related notes.”

        70.       The statements referenced in ¶¶ 34-69 were materially false and misleading because

the statements failed to disclose material adverse facts about the Company’s business, operations and

compliance policies. The statements also failed to disclose that: (1) the Company had inadequate

disclosure controls and procedures, and internal control over financial reporting; (2) as a result, the

Company overstated its revenue relating to certain contracts with customers involving software

licenses in its financial statements spread out over the quarters from the first quarter of 2018 to the

first quarter of 2020; (3) as a result, it was foreseeably likely that the Company would eventually

have to delay one or more scheduled earnings releases, conference calls, and/or financial filings with

the SEC; (4) the Company downplayed the negative impacts of errors in its financial statements; (5)

all the foregoing, once revealed, was foreseeably likely to have a material negative impact on the

Company’s financial results and reputation; and (6) as a result, the Company’s public statements

were materially false and misleading at all relevant times.

                               THE TRUTH BEGINS TO EMERGE

        71.       On August 4, 2020, the Company issued a press release reporting that it was

postponing its second quarter 2020 earnings release and conference call by one week, attributing the

delay to prior period revenue recognition problems relating to certain software license contracts

spread out over the quarters from the first quarter of 2018 to the first quarter of 2020. The press

release stated:

        OneSpan . . . today announced it has changed the date it plans to release the
        company’s second quarter 2020 earnings release and hold its earnings conference
        call, previously scheduled for August 4, 2020.

        During the second quarter of 2020, OneSpan identified immaterial errors that
        originated in prior periods. The errors relate to certain contracts with customers



                                                  22
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 23 of 34 PageID #:23




       involving software licenses. The net contract assets that originated from a portion of
       these contracts in prior periods were not properly accounted for in subsequent
       periods, which caused overstatements of revenue. The current estimated cumulative
       overstatements of revenue through March 31, 2020 total between $2 million and $2.5
       million and were spread out over the quarters from Q1 2018 to Q1 2020, representing
       less than 0.5% of total revenue in that time frame. The Company currently believes
       these errors to be immaterial. To correct these immaterial errors related to prior
       periods, the Company expects to adjust the prior period revenue and related amounts
       in its Form 10-Q for Q2 2020 and future filings with the SEC. The Company is
       evaluating the impact on its prior determination that internal control over financial
       reporting was effective as of December 31, 2019.

       OneSpan plans to report its second quarter 2020 financial results on Tuesday, August
       11, 2020, after the market close. The Company will host a conference call to discuss
       its second quarter 2020 financial results on the same day at 4:30 p.m. Eastern Time.

       72.     On this news, the Company’s common share price fell $0.46 per share, or 1.40%, to

close at $32.50 per share on August 4, 2020.

       73.     On August 11, 2020, the Company issued a press release reporting its financial and

operating results for the second quarter of 2020. That press release reported that same quarter year-

over-year revenues had declined, and that the Company was withdrawing its full year 2020 earnings

guidance, which the Company had affirmed one quarter earlier. The press release stated:

       Second Quarter 2020 Financial Highlights[]

       Revenue for the second quarter of 2020 was $55.0 million, a decrease of 2% from
       $56.2 million for the second quarter of 2019. Revenue for the first six months of
       2020 was $111.3 million, an increase of 8% from $103.3 million for the first six
       months of 2019.

                                               ***

       Full Year 2020 Outlook

       Given the increased uncertainty about the impact of the pandemic on the global
       economy and our customers, the Company believes it prudent to withdraw its
       previously issued full-year guidance. Management will provide additional
       commentary during its second quarter earnings conference call.




                                                 23
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 24 of 34 PageID #:24




       74.     That same day, the Company filed a notification of inability to timely file Form 10-Q

on Form NT 10-Q with the SEC, disclosing that the Company could not timely file its quarterly

report for the quarter ended June 30, 2020, by the original due date of August 10, 2020, because of

the “immaterial errors” identified in the Company’s August 4, 2020 press release. The Form NT

10-Q stated:

       OneSpan . . . has determined that it is unable to file its Quarterly Report on Form 10-
       Q for the quarter ended June 30, 2020 (the “Form 10-Q”) by August 10, 2020, the
       original due date for such filing, without unreasonable effort or expense because it
       requires additional time to complete its financial statements. As previously
       announced, the Company identified immaterial errors related to certain contracts
       with customers involving term-based software licenses. The net contract assets that
       originated from a portion of these contracts in prior periods were not properly
       accounted for in subsequent periods, which caused overstatements of revenue. The
       cumulative overstatements of revenue total $2.2 million over the period from the first
       quarter in the year ended December 31, 2018 to the quarter ended March 31, 2020,
       representing less than 0.5% of total revenue in that time frame.

       The Company believes these errors to be immaterial. To correct these immaterial
       errors related to prior periods, the Company expects to adjust the prior period
       revenue and related amounts in its Form 10-Q and future filings with the SEC.

       75.     Following the issuance of the Company’s August 11, 2020 press release and the filing

of the Form NT 10-Q, the Company’s common share price fell $12.36 per share, or 39.62%, to close

at $18.84 per share on August 12, 2020.

                               DAMAGES TO THE COMPANY

       76.     As a direct and proximate result of the above alleged conduct, the Company will lose

and expend many millions of dollars.

       77.     Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company and Defendants Clements and Hoyt, and amounts

paid to outside lawyers, accountants, and investigators in connection therewith, and losses of

revenues caused by customers’ loss of trust in the Company’s business and products.




                                                 24
      Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 25 of 34 PageID #:25




        78.     Such expenditures include, but are not limited to, compensation and benefits paid to

the Director Defendants who breached their fiduciary duties to the Company.

        79.     As a direct and proximate result of the above alleged conduct, the Company has also

suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that will

plague the Company’s stock in the future due to the Company’s and their misrepresentations and

Defendants’ breaches of fiduciary duties.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        108.       Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties and gross mismanagement by Defendants.

        109.       Plaintiff will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting its rights and has retained counsel competent and

experienced in derivative litigation.

        110.       Plaintiff is a current owner of the Company stock and has continuously been an

owner of Company stock during Defendants’ wrongful course of conduct alleged herein. Plaintiff

understands his obligation to hold stock throughout the duration of this action and is prepared to do

so.

        111.       During the illegal and wrongful course of conduct at the Company and through the

present, the Board consisted of the Director Defendants. Because of the facts set forth throughout

this Complaint, demand on the Board to institute this action is not necessary because such a demand

would have been a futile and useless act.

        112.       The Company Board is currently comprised of nine (9) members – Defendants

Boroditsky, Cullinane, Fox, Hassan, Holley, Hunt, Johnson, Moog and Zenner. Thus, Plaintiff is




                                                   25
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 26 of 34 PageID #:26




required to show that a majority of the Director Defendants, i.e., five (5), cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action.

        113.       The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

        114.       The Director Defendants (or, at the very least, a majority of them) cannot exercise

independent objective judgment about whether to bring or vigorously prosecute this action. For the

reasons that follow, and for reasons detailed elsewhere in this complaint, Plaintiff has not made (and

should be excused from making) a pre-filing demand on the Board to initiate this action because

making a demand would be a futile and useless act.

        115.       Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein, and are therefore not disinterested parties.

        116.       Each of the Director Defendants authorized and/or permitted the false statements

to be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.




                                                    26
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 27 of 34 PageID #:27




        THE DIRECTOR DEFENDANTS ARE NOT INDEPENDENT OR DISINTERESTED

Defendant Hunt

        117.       Defendant Hunt’s ownership of 16.3% of the Company’s outstanding and issued

common stock, in conjunction with his being both the CEO and Chairman, evidences that he is and

has been the Company’s controlling shareholder. Moreover, his large interest in Company stock –

worth reveals his interest in maintaining the Company stock price as high as possible.

Defendants Clements, Hoyt, Fox, Cullinane, Holley, Hunt, Moog, Zenner and Boroditsky

        118.       Defendants Hoyt, Fox, Cullinane, Holley, Hunt and Moog each signed the false

and misleading 2018 Form 10-K. Defendants Hoyt, Fox, Cullinane, Holley, Hunt, Moog, Zenner

and Boroditsky each signed the false and misleading 2019 Form 10-K. The 2018 and 2019 Form

10-Ks were false and misleading because (1) the Company had inadequate disclosure controls and

procedures, and internal control over financial reporting; (2) as a result, the Company overstated its

revenue relating to certain contracts with customers involving software licenses in its financial

statements spread out over the quarters from the first quarter of 2018 to the first quarter of 2020; (3)

as a result, it was foreseeably likely that the Company would eventually have to delay one or more

scheduled earnings releases, conference calls, and/or financial filings with the SEC; (4) the Company

downplayed the negative impacts of errors in its financial statements; (5) all the foregoing, once

revealed, was foreseeably likely to have a material negative impact on the Company’s financial

results and reputation; and (6) as a result, the Company’s public statements were materially false and

misleading at all relevant times. Thus, Defendants Hoyt, Fox, Cullinane, Holley, Hunt, Moog,

Zenner and Boroditsky each face a substantial likelihood of liability for their breach of fiduciary

duties and any demand upon them is futile.




                                                  27
     Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 28 of 34 PageID #:28




        119.       Demand is excused as to all of the Directors Fox, Cullinane, Holley, Hunt, Moog,

Zenner and Boroditsky because each one of them faces, individually and collectively, a substantial

likelihood of liability as a result of the scheme in which they engaged in knowingly or recklessly to

make and/or cause the Company to make false and misleading statements and omissions of material

fact, which renders them unable to impartially investigate the charges and decide whether to pursue

action against themselves and the other perpetrators of the scheme.

Defendants Boroditsky, Cullinane, Fox, Hassan, Johnson, Moog and Zenner

        120.       Demand is excused because Defendants Boroditsky, Cullinane, Fox, Hassan,

Johnson, Moog and Zenner face a substantial likelihood of liability for their misconduct.

        121.       During the Relevant Period, Defendants Boroditsky, Cullinane, Fox, Hassan,

Johnson, Moog and Zenner served as members of the Audit Committee. Pursuant to the Company’s

Audit Committee Charter, the members of the Audit Committee are responsible for, inter alia,

reviewing the Company’s financial statements, press releases, and assuring the adequacy and

effectiveness of disclosure controls, ensure ethical compliance, and otherwise meet their

responsibilities as set forth in the Audit Committee Charter.

        122.       As members of the Audit Committee, Defendants Boroditsky, Cullinane, Fox,

Hassan, Johnson, Moog and Zenner knew, or should have known, that during as the Relevant Period

(1) the Company had inadequate disclosure controls and procedures, and internal control over

financial reporting; (2) as a result, the Company overstated its revenue relating to certain contracts

with customers involving software licenses in its financial statements spread out over the quarters

from the first quarter of 2018 to the first quarter of 2020; (3) as a result, it was foreseeably likely that

the Company would eventually have to delay one or more scheduled earnings releases, conference

calls, and/or financial filings with the SEC; (4) the Company downplayed the negative impacts of




                                                    28
     Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 29 of 34 PageID #:29




errors in its financial statements; (5) all the foregoing, once revealed, was foreseeably likely to have

a material negative impact on the Company’s financial results and reputation; and (6) as a result, the

Company's public statements were materially false and misleading at all relevant times.

          123.       Defendants Boroditsky, Cullinane, Fox, Hassan, Johnson, Moog and Zenner

breached their fiduciary duties of due care, loyalty, and good faith, because the Audit Committee,

inter alia, allowed or permitted false and misleading statements to be disseminated in the Company’s

SEC filings and other disclosures and, otherwise, failed to ensure that adequate internal controls

were in place regarding the serious business reporting issues and deficiencies described above.

Therefore, Defendants Boroditsky, Cullinane, Fox, Hassan, Johnson, Moog and Zenner face a

substantial likelihood of liability for their breach of fiduciary duties and any demand upon them is

futile.

                                     FIRST CAUSE OF ACTION

                 (Against The Director Defendants for Breach Of Fiduciary Duties)

          124.       Plaintiff incorporates by reference and re-alleges each and every allegation

contained above, as though fully set forth herein.

          125.       Defendants owe the Company fiduciary obligations. By reason of their fiduciary

relationships, Defendants owed and owe the Company the highest obligation of good faith, fair

dealing, loyalty, and due care.

          126.       Defendants violated and breached their fiduciary duties of care, loyalty, reasonable

inquiry, and good faith.

          127.       Defendants engaged in a sustained and systematic failure to properly exercise their

fiduciary duties. Among other things, Defendants breached their fiduciary duties of loyalty and

good faith by allowing the Company to improperly misrepresent the Company’s publicly reported




                                                    29
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 30 of 34 PageID #:30




financials and internal controls. These actions could not have been a good faith exercise of prudent

business judgment to protect and promote the Company’s corporate interests.

       128.       As a direct and proximate result of Defendants’ failure to perform their fiduciary

obligations, the Company has sustained significant damages. As a result of the misconduct alleged

herein, Defendants are liable to the Company.

       129.       As a direct and proximate result of Defendants’ breach of their fiduciary duties, the

Company has suffered damage, not only monetarily, but also to its corporate image and goodwill.

Such damage includes, among other things, costs associated with defending securities lawsuits,

severe damage to the share price of the Company, resulting in an increased cost of capital, the waste

of corporate assets, and reputational harm.

                                 SECOND CAUSE OF ACTION

                     (Against Director Defendants for Abuse Of Control)

       130.       Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       131.       The Director Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence the Company, for which they are legally responsible.

       132.       As a direct and proximate result of the Director Defendants’ abuse of control, the

Company has sustained significant damages. As a direct and proximate result of the Director

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, the Company

has sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Director Defendants are liable to the Company.

       133.       Plaintiff, on behalf of the Company, has no adequate remedy at law.




                                                 30
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 31 of 34 PageID #:31




                                      THIRD CAUSE OF ACTION


                (Against Director Defendants for Waste Of Corporate Assets)

       134.       Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       135.       As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Director Defendants have caused the Company to waste

valuable corporate assets, to incur many millions of dollars of legal liability and/or costs to defend

and investigate unlawful actions, and to lose business from customers who no longer trust the

Company and its products.

       136.       As a result of the waste of corporate assets, the Director Defendants are each liable

to the Company.

       137.       Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                FOURTH CAUSE OF ACTION

                        (Against Defendants Clements and Hoyt for
              Contribution Under Sections 10(b) and 21D of the Exchange Act)

       138.       Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       139.       The Company, along with Defendants Clements and Hoyt                  are named as

defendants in the securities class action entitled Almendariz v. OneSpan, Inc., et al., Case: 1:20-cv-

04906 (N.D. Ill.) (“Securities Class Action”), which assert claims under the federal securities laws

for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated

thereunder. If and when the Company is found liable in the Securities Class Actions for these




                                                  31
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 32 of 34 PageID #:32




violations of law, the Company’s liability will be in whole or in part due to Defendants Clements

and Hoyt’s willful and/or reckless violations of their obligations as officers of the Company.

       140.       Through their positions of control and authority as officers, directors, and

controlling shareholder of the Company, Defendants Clements and Hoyt were able to and did,

directly and/or indirectly, exercise control over the business and corporate affairs of the Company,

including the wrongful acts described in the Securities Class Actions and herein.

       141.       As such, Defendants Clements and Hoyt are liable under 15 U.S.C. § 78j(b), which

creates a private right of action for contribution, and Section 21D of the Exchange Act, 15 U.S.C. §

78u-4(f), which governs the application of a private right of action for contribution arising out of

violations of the Exchange Act.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.      Determining that this action is a proper derivative action maintainable under law, and

that demand is excused;

       B.      Awarding, against all Defendants and in favor of the Company, the damages

sustained by the Company as a result of Defendants’ breaches of their fiduciary duties;

       C.      Directing the Company to take all necessary actions to reform and improve its

corporate governance and internal procedures, to comply with the Company’s existing governance

obligations and all applicable laws and to protect the Company and its investors from a recurrence of

the damaging events described herein;

       D.      Awarding to Plaintiff the costs and disbursements of the action, including reasonable

attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.




                                                 32
    Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 33 of 34 PageID #:33




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: October 23, 2020        By:     s/      Daniel O. Herrera
                                       CAFFERTY CLOBES MERIWETHER &
                                       SPRENGEL LLP
                                       Jennifer W. Sprengel
                                       Daniel O. Herrera
                                       Kaitlin Naughton
                                       150 South Wacker Drive, Suite 3000
                                       Chicago, IL 60606
                                       Tel: (312) 782-4880
                                       Fax: (312) 782-4485
                                       Email: dherrera@caffertyclobes.com
                                       Email: jsprengel@caffertyclobes.com
                                       Email: knaughton@caffertyclobes.com

                                       Liaison Counsel for Plaintiff

                                       Thomas J. McKenna
                                       Gregory M. Egleston
                                       GAINEY McKENNA & EGESTON
                                       501 Fifth Avenue, 19th Floor
                                       New York, NY 10017
                                       Telephone: (212) 983-1300
                                       Facsimile: (212) 983-0383
                                       Email: tjmckenna@gme-law.com
                                       Email: gegleston@gme-aw.com

                                       Counsel for Plaintiff




                                                 33
Case: 1:20-cv-06310 Document #: 1 Filed: 10/23/20 Page 34 of 34 PageID #:34
